Citation Nr: 0831520	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-01 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability, 
including spondylolisthesis of L-5.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO decision, which denied 
a petition to reopen a claim of service connection for 
spondylolisthesis, L-5, with associated low back pain 
(claimed as back condition).  The Board remanded this issue 
for further development in August 2006.  The issue was 
subsequently reopened and remanded in a January 2007 Board 
decision.  It returns now for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that he currently has a low back 
disability, including spondylolisthesis of L-5, as the result 
of his active duty service.  See Notice of Disagreement, July 
2004.  After a thorough review of the claims folder, the 
Board has determined that it is necessary to remand the case 
in order to schedule the veteran for VA examination.  

The veteran's service medical records reflect that, in 1978, 
he was treated for back pain and diagnosed with 
spondylolisthesis of L-5 on S-1.  See service medical 
records, September 1978.  At this time, this disability was 
noted to be a congenital condition that existed prior to 
enlistment.  Id.

The veteran has submitted evidence reflecting the possibility 
that his back disability could be associated with an old 
injury and post-traumatic arthritis.  See VAMC treatment 
record, November 2003.  As this statement is speculative and 
does not appear to be based on a review of the claims folder, 
the Board finds that the medical evidence of record is 
inadequate for the purpose of adjudicating the veteran's 
claim of service connection and that a VA examination must be 
conducted to determine whether the veteran's current back 
disability or disabilities were incurred in or aggravated by 
active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  

The Board previously remanded this case in June 2008 in order 
to provide the veteran with a VA examination.  The AOJ 
scheduled the veteran for an examination in May 2008, 
however, the veteran failed to report.  Thereafter, the 
veteran's claim was readjudicated in a June 2008 SSOC, which 
denied entitlement to service connection for a low back 
disability, including spondylolisthesis of L-5.  

In a July 2008 VA Form 646, the veteran and his 
representative stated that the veteran was unable to report 
for his previously scheduled examination, but that he would 
now be able to report if he were rescheduled for a new 
examination.  

Accordingly, the case is REMANDED for the following action:

1. Reschedule the veteran for a VA 
compensation examination.  The claims 
file should be provided to the physician 
for review, and the examiner should note 
that it has been reviewed.

After reviewing the file, the physician 
must provide opinions on the following 
questions: 1) Whether the veteran has a 
current back disability of any kind, to 
include spondylolisthesis of L-5? 2) Did 
the veteran have a back disability upon 
entrance into service; If so, did such 
increase in severity during service 
beyond the natural progress of the 
disease? 3) Are any noted back 
disabilities congenital? If so, did he 
sustain an identifiable superimposed 
injury during service, and if so, did 
such cause additional back disability? 4) 
If the disability did not preexist 
service, is it at least as likely as not 
(meaning likelihood of at least 50%) that 
the current disability is related to a 
disease or injury shown during service?

It would be helpful if the physician 
would use the following language, as may 
be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.

2. Thereafter, the AOJ should 
readjudicate the claim.  In particular, 
the AOJ should review all the evidence 
that has been submitted since the June 
2008 Supplemental Statement of the Case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




